        Case 6:20-cv-00194-ADA Document 83 Filed 01/28/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                 WACO
                                 WACO DIVISION


NETLIST, INC.                               §
                                            §     CIVIL NO:
vs.                                         §     WA:20-CV-00194-ADA
                                            §
SK HYNIX INC., SK HYNIX AMERICA             §
INC.

                                HEARING BY ZOOM
           ORDER SETTING MOTION HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MOTION HEARING BY ZOOM on Tuesday, February 02, 2021      2021 at 09:30 AM
                                                                  09:30 AM.    The link
for the hearing will be sent by e-mail.

       IT IS SO ORDERED this 28th day of January, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
